Motion, insofar as it seeks leave to appeal from so much of the order of the Appellate Division as affirmed the judgment of Supreme Court, entered October 5, 1978, denied; insofar as it seeks leave to appeal from so much of the order of the Appellate Division as dismissed an appeal from an order of Supreme Court entered November 14, 1978, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution, with $20 costs and necessary reproduction disbursements.